Citation Nr: 1729025	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1981 to July 2001.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The May 2010 rating decision also denied the Veteran's claims of entitlement to service connection for back and ankle disabilities.  The RO issued a Statement of the Case in November 2011 in response to the Veteran's notice of disagreement dated December 2010.  However, there is no evidence in the record indicating that the Veteran perfected an appeal of the back and ankle claims.  See 38 C.F.R. § 20.202 (2016).  Therefore, the issues of entitlement to service connection for back and ankle disabilities are not currently on appeal.

This case was previously before the Board in March 2017, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

In his January 2012 substantive appeal, the Veteran did not indicate whether he wanted a Board hearing in connection with this appeal.  As the Veteran's claim is being remanded for additional development, there is no prejudice to the Veteran in referring this outstanding question to the agency of original jurisdiction (AOJ) to clarify whether the Veteran wishes to have a hearing in this appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for hepatitis C is decided.

The record reflects that the Veteran was diagnosed with hepatitis C in January 2006.  In connection with that diagnosis, Dr. J. S., the Veteran's treating physician at Portsmouth Naval Hospital, noted that laboratory testing results from 1998 showed the Veteran as having ALT in the 70s and elevated GGT.  Dr. J. S. stated that those results were consistent with a possible exposure to hepatitis C as early as 1998.  In addition, the Veteran has noted several risk factors for hepatitis C exposure during service.  Specifically, in the early 1980s, he was tasked with assisting medical personnel with flu shots, which required handling and disposing of needles.  The Veteran reported that he was also exposed to blood when he provided aid to a bleeding Marine during wartime training.  Finally, he reported that he shared razors with his brother from 1992 to 1994, and that his brother has hepatitis C.     

The Veteran was provided a VA examination in April 2017.  The examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that the Veteran was diagnosed with hepatitis C in 2006 and had denied high risk activities that would have increased his chances of contracting hepatitis C.  For instance, the examiner pointed out that the Veteran denied being punctured by a needle while working with needles during service.  The examiner stated that the duration of the Veteran's hepatitis C infection was unknown and determining whether the infection had its onset during service would be "mere speculation."  However, the examiner did not address the January 2006 opinion of Dr. J. S. that the Veteran may have incurred hepatitis C as early as 1998 based on the results of laboratory testing from that time.  As the April 2017 examiner did not consider all the relevant medical evidence, the Board finds that the report of examination is inadequate.  Accordingly, the Veteran's claim of entitlement to service connection for hepatitis C must be remanded for a supplemental VA opinion that addresses whether service connection is warranted, with adequate consideration given to the opinion of Dr. J. S.  

The Board notes that the record does not appear to include the results of the 1998 laboratory testing cited by Dr. J. S.  Therefore, prior to obtaining a supplemental medical opinion, the RO should take the necessary actions to obtain those records and any other outstanding relevant evidence.  

Finally, the Board observes that the Veteran's substantive appeal does not indicate whether he desires a hearing in this matter.  On remand, the RO should clarify whether a hearing is requested and document such clarification in the record.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent evidence, including laboratory testing from 1998 and any outstanding service treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Send the Veteran a letter requesting that he clarify whether he wants a hearing before a member of the Board.

3.  Return the electronic claims file to the April 2017 VA examiner, if available, to obtain a medical opinion as to the nature and etiology of the Veteran's hepatitis C.  The examiner must review the claims file and note that review in the report.  

Based on a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C had its onset during active service or is otherwise etiologically related to active service.

In forming this opinion, the examiner should specifically comment on the Veteran's January 2006 treatment records, including the opinion of Dr. J. S. that the Veteran's hepatitis C may have onset as early as 1998.  The examiner should also discuss each of the Veteran's reported in-service risk factors for hepatitis C, to specifically include sharing razors with his brother while in active service.  

The rationale for all opinions expressed must be provided.

If the April 2017 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical opinion and supporting rationale.  Another VA examination should be performed only if deemed necessary by the examiner providing the requested opinion.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


